Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted plaintiffs motion for partial summary judgment on liability under Labor Law § 240 (1). Plaintiff demonstrated a violation of defendant’s nondelegable duty to ensure that the ladder was “so constructed, placed and operated as to give proper protection” to plaintiff (Labor Law § 240 [1]) and that the statutory violation was a proximate cause of plaintiffs injuries (see, Melher v 6333 Main St., 91 NY2d 759, 762; Felker v Corning Inc., 90 NY2d 219, 224; Zimmer v Chemung County Performing Arts, 65 NY2d 513, 524, rearg denied 65 NY2d 1054). Third-party defendant failed to submit any evidence in opposition to the motion and thus failed to raise a triable question of fact on the issue of proximate cause (see, Adderly v ADF Constr. Corp., 273 AD2d 795; see also, Griffin v MWF Dev. Corp., 273 AD2d 907; cf., Weininger v Hagedorn & Co., 91 NY2d 958, 960, rearg denied 92 NY2d 875). (Appeal from Order of Supreme Court, Erie County, Glownia, J. — Summary Judgment.) Present — Wisner, J. P., Hurlbutt, Scudder and Kehoe, JJ.